



INSULET CORPORATION
2017 STOCK OPTION AND INCENTIVE PLAN


INCENTIVE STOCK OPTION AGREEMENT
Cover Sheet


Insulet Corporation, a Delaware corporation (the “Company”), hereby grants an
option (the “Option”) to purchase shares of the Company’s common stock, par
value $0.001 per share (the “Stock”), to you, subject to the vesting and other
conditions set forth below and in the attached Incentive Stock Option Agreement
(collectively, the “Agreement”) and in the Insulet Corporation 2017 Stock Option
and Incentive Plan (as amended from time to time, the “Plan”).




Grant Date:
 
 


Name of Grantee:
 
 


Number of Shares of Stock Covered by the Option:
 
 


Option Price per Share:
 
$
Vesting Schedule:
 


[Your Options shall vest as to 25% of the number of shares of Stock as set forth
above on the first anniversary of the Grant Date and the remaining number of
shares of Stock set forth above shall become vested and exercisable in 12 equal
quarterly installments thereafter (each a “Vesting Date”), provided that you
remain in continuous Service from the Grant Date until the applicable Vesting
Date].



By electronically accepting this Agreement, you agree to all of the terms and
conditions described in the Agreement and in the Plan, a copy of which is
contained in this website. You acknowledge that you have carefully reviewed the
Plan and agree that the Plan will control in the event any provision of this
Agreement should appear to be inconsistent.
This is not a stock certificate or a negotiable instrument.


 

--------------------------------------------------------------------------------




INSULET CORPORATION
2017 STOCK OPTION AND INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT


Incentive Stock Option
This option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code and will be interpreted accordingly. If you cease to be an
employee of the Company, its parent or a Subsidiary (“Employee”) but continue to
provide Service, this option will be deemed a nonstatutory stock option three
months after you cease to be an Employee. In addition, to the extent that all or
part of this option exceeds the $100,000 rule of Section 422(d) of the Internal
Revenue Code, this option or the lesser excess part will be deemed to be a
nonstatutory stock option.
Transfer of Option
During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the Option.
Other than by will or the laws of descent and distribution, the Option may not
be sold, assigned, transferred, pledged, hypothecated, or otherwise encumbered,
whether by operation of law or otherwise, nor may the Option be made subject to
execution, attachment, or similar process. If you attempt to do any of these
things, you will immediately and automatically forfeit your Option.


Notwithstanding these restrictions on transfer, the Committee may authorize, in
its sole discretion, the transfer of a vested Option (in whole or in part) to a
member of your immediate family or a trust for the benefit of your immediate
family.
Vesting and Exercisability
Your Option shall vest in accordance with the vesting schedule set forth on the
cover sheet of this Agreement.


Upon a Vesting Date, any fractional shares shall be rounded to the nearest whole
share, but you cannot vest in more than the number of shares of Stock underlying
the Options covered by this Agreement.


Except as otherwise provided in this Agreement, no additional portion of your
Option shall vest after your Service has terminated for any reason.


Your Option is only exercisable before it expires and then only with respect to
the vested portion of the Option.



2
 

--------------------------------------------------------------------------------




Death, Disability, and Termination in Connection with a Sale Event
If your Service is terminated (i) due to your death or Disability or (ii) by the
Company without Cause [or by you for Good Reason in either case] 1 within 24
months after a Sale Event, your Option shall immediately become 100% vested and
exercisable as of the date of such termination.


[For purposes of this Agreement, “Good Reason” shall mean that you have complied
with the “Good Reason Process” (hereinafter defined) following the occurrence of
any of the following events: (i) a material diminution in your responsibilities,
authority or duties; or (ii) a material reduction in your then current base
salary except for across-the-board salary reductions similarly affecting all or
substantially all similarly situated employees; or (iii) the relocation of the
Company offices at which you are principally employed to a location more than 30
miles from such offices. For purposes of clause (i) hereof, a change in the
reporting relationship, or a change in a title will not, by itself, be
sufficient to constitute a material diminution of responsibilities, authority or
duty. “Good Reason Process” shall mean: (i) you reasonably determine in good
faith that a “Good Reason” condition has occurred; (ii) you notify the Company
in writing of the occurrence of the Good Reason condition within 30 days of the
occurrence of such condition; (iii) you cooperate in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”), to remedy the condition; (iv) notwithstanding such efforts, the
Good Reason condition continues to exist following the Cure Period; and (v) you
terminate your Service Relationship within 30 days after the end of the Cure
Period. If the Company cures the Good Reason condition during the Cure Period,
Good Reason shall be deemed not to have occurred.] 1


Term
Your Option will expire in any event at the close of business at Company
headquarters on the day before the tenth (10th) anniversary of the Grant Date,
as shown on the cover sheet. Your Option will expire earlier if your Service
terminates, as described below.
Termination of Service – Forfeiture of Options
Unless the termination of your Service triggers accelerated vesting or other
treatment of your Option pursuant to the terms of this Agreement, the Plan, or
otherwise, you will automatically and immediately forfeit to the Company the
unvested portion of your Option in the event your Service terminates for any
reason.
If your Service is terminated for Cause, then you shall automatically and
immediately forfeit to the Company your entire Option (both vested and unvested
portions), and the Option shall automatically and immediately expire.
Termination of Service – Expiration of Vested Options
If your Service terminates for any reason, other than death, Disability, or
Cause, then the vested portion of your Option will expire at the close of
business at Company headquarters on the ninetieth (90th) day after your
termination date.


If your Service terminates because of your death or Disability, or if you die
during the ninety (90)-day period after your termination for any reason (other
than Cause), then the vested portion of your Option will expire at the close of
business at Company headquarters on the date twelve (12) months after the date
of your death or termination for Disability. During that twelve (12)-month
period, your estate or heirs may exercise the vested portion of your Option.
1 Applicable only for grants to Vice Presidents and above. 



3
 

--------------------------------------------------------------------------------




Leaves of Absence
For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave provide for continued Service crediting or when continued
Service crediting is required by Applicable Laws. Your Service terminates in any
event when the approved leave ends unless you immediately return to active
employee work.


Your employer may determine, in its discretion, which leaves count for this
purpose and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan.
Notice of Exercise
The Option may be exercised, in whole or in part, to purchase a whole number of
vested shares of Stock of not less than one hundred (100) shares, unless the
number of vested shares purchased is the total number available for purchase
under the Option, by following the procedures set forth in the Plan and in this
Agreement.


When you wish to exercise this Option, you must exercise in a manner required or
permitted by the Committee. If someone else wants to exercise this Option after
your death, that person must prove to the Committee’s satisfaction that he or
she is entitled to do so.
Form of Payment
When you exercise your Option, you must include payment of the aggregate Option
Price for the shares you are purchasing. Subject to any procedures established
by the Company, payment may be made in one (or a combination) of the following
forms:


•    By your delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
shares of Stock and to deliver all or part of the sale proceeds to the Company
in payment of the aggregate Option Price and any withholding taxes.


•    By your delivery of cash, a personal check, a cashier’s check, a money
order, or another cash equivalent acceptable to the Company.


•    By the Company’s withholding a number of shares of Stock that would
otherwise be issuable to you upon your exercise of your Option. The Fair Market
Value of the shares as of the effective date of the Option exercise will be
applied to the Option Price.
•    By your surrender of shares of Stock which are already owned by you, which
are deemed surrendered by you pursuant to your attestation of ownership to the
Company. The Fair Market Value of the shares as of the effective date of the
Option exercise will be applied to the Option Price.


Evidence of Issuance
The issuance of the shares upon exercise of this Option shall be evidenced in
such a manner as the Company, in its discretion, deems appropriate, including,
without limitation, book-entry or direct registration or the issuance of one or
more Stock certificates.



4
 

--------------------------------------------------------------------------------




Withholding
You agree as a condition of this Option that you shall, not later than the date
as of which the exercise of this Option becomes a taxable event for Federal
income tax purposes, pay to the Company or make arrangements satisfactory to the
Company for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event. The Company shall have the authority
to cause the minimum required tax withholding obligation to be satisfied, in
whole or in part, by withholding from shares of Stock to be issued to you a
number of shares of Stock with an aggregate Fair Market Value that would satisfy
the withholding amount due.
Retention Rights
This Agreement does not give you the right to be retained or employed by the
Company (or any of its Affiliates) in any capacity. The Company and any
Affiliates reserve the right to terminate your Service at any time and for any
reason.


Stockholder Rights
You, or your estate or heirs, do not have any of the rights of a stockholder
with respect to the shares of Stock underlying the Option unless and until the
shares of Stock underlying the Option have been issued upon exercise of your
Option and either a certificate evidencing your Stock has been issued or an
appropriate entry has been made on the Company’s books. Except as described in
the Plan, no adjustments are made for dividends, distributions, or other rights
if the applicable record date occurs before your stock certificate is issued (or
an appropriate book entry is made).
Adjustments
In the event of a stock split, a stock dividend, or a similar change in the
Company Stock, the number of shares of Stock covered by this Option shall be
adjusted pursuant to the Plan.
Your Option shall be subject to the terms of the agreement of merger,
liquidation, or reorganization in the event the Company is subject to such
corporate activity in accordance with the terms of the Plan.
Clawback
This Option is subject to mandatory repayment by you to the Company to the
extent you are or in the future become subject to any Company “clawback” or
recoupment policy or Applicable Law that requires the repayment by you to the
Company of compensation paid by the Company to you in the event that you fail to
comply with, or violate, the terms or requirements of such policy or Applicable
Law.
If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws and you knowingly
engaged in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct, or were grossly negligent in failing
to prevent the misconduct, you shall reimburse the Company the amount of any
payment in settlement of this Option earned or accrued during the twelve
(12)-month period following the first public issuance or filing with the United
States Securities and Exchange Commission (whichever first occurred) of the
financial document that contained such material noncompliance.
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.



5
 

--------------------------------------------------------------------------------




The Plan
The text of the Plan is incorporated into this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan and have the
meaning set forth in the Plan.


This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Option. Any prior agreements, commitments, or
negotiations concerning this Option are superseded; except that any written
consulting, confidentiality, non-competition, non-solicitation, and/or severance
agreement between you and the Company or an Affiliate, as applicable, shall
supersede this Agreement with respect to its subject matter.
Data Privacy
In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as your contact information, payroll information, and any other
information that might be deemed appropriate by the Company to facilitate the
administration of the Plan.
By accepting the Option, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.
Electronic Delivery
By accepting the Option, you consent to receive documents related to the Option
by electronic delivery and, if requested, agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company. Your consent shall
remain in effect throughout your term of Service and thereafter until you
withdraw such consent in writing to the Company.
Certain Dispositions
If you sell or otherwise dispose of Stock acquired pursuant to the exercise of
this option sooner than the one year anniversary of the date you acquired the
Stock, then you agree to notify the Company in writing of the date of sale or
disposition, the number of share of Stock sold or disposed of and the sale price
per share within 30 days of such sale or disposition.
Code Section 409A
The grant of the Option is intended to be exempt from or, to the extent subject
thereto, to comply with Code Section 409A (“Section 409A”), and, accordingly, to
the maximum extent permitted, this Agreement will be interpreted and
administered to be in compliance with Section 409A. Notwithstanding anything to
the contrary in the Plan or this Agreement, neither the Company, its Affiliates,
the Board, nor the Committee will have any obligation to take any action to
prevent the assessment of any excise tax or penalty on you under Section 409A,
and neither the Company, its Affiliates, the Board, nor the Committee will have
any liability to you for such tax or penalty.



By electronically accepting this Agreement, you agree to all of the terms and
conditions described above and in the Plan.




6
 